Citation Nr: 1507603	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependent's Educational Assistance under 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the Air National Guard from December 1983 to December 1986.  He died in June 2007, and the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2007, the appellant submitted multiple completed VA Forms 21-4142, Authorization and Consent to Release Information, for various health care providers, specifically from Dr. A.S., Dr. S, Dr. H.D., Samaritan Hospital, Brigham and Women's Hospital, and Albany Medical Center.  Although there is a one page internet cover sheet from Brigham and Women's Hospital and a letter from Dr. H.D. submitted to the appellant's attorney, none of these treatment records have been associated with the claims folder.  Additionally, there is no indication that the AOJ attempted to obtain these records.  Also, the Veteran's terminal records from Albany Medical Center have not been obtained.  On remand, all efforts must be undertaken to obtain relevant treatment records identified by the appellant.  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the appellant (to include filling out updated VA Forms 21-4142, Authorization and Consent to Release Information) obtain all outstanding treatment records, to specifically include those from Dr. A.S., Dr. S, Dr. H.D., Samaritan Hospital, Brigham and Women's Hospital, and the Albany Medical Center (to inlucde the Veteran's terminal records).  All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.

If VA is unable to secure these records, it must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the appellant that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2014).

2. Take any necessary actions as result of the remand action above and then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




